DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the Amendment dated November 28, 2022.  Currently, claims 40-43 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 40:  It is unclear how the inverted fastening mortises can be a component of the inverted fastening mortises (line 5).  It is unclear what constitutes the “free ground”.  It is unclear how the free ground is exposed “in a ground way?  What does it mean “in a ground way”?  It is unclear what “the free ground has a quality value…and tsunami” means.  What is a quality value? What are “waves of disaster force”?  It is unclear what it means “called soya…and millet mortise”. It is unclear how “some of the inverted fastening mortises may be compatible and configurable as required” further limits the claim.  How are they compatible and configurable as required?  It is unclear what “swollen three-ply wood is”.  It is unclear what “as to realize one-time preprocessing” means.  What is preprocessing?  It is unclear if a process, “a split-combination of an old building is rescued…technological process” is being claimed within an apparatus claim. 

Regarding claim 41:  It is unclear what “ a preset connecting rebar” is.  Additionally, it is unclear what “for the second time” refers to.  Does this mean a second one?

Regarding claim 43:  It is unclear what a “mortise-storing altar”, mortise-repairing barrel”, “mortise-storing frame”, and “a non-return hinge” refer to.  Additionally, the last line reads “open surface is lager than” and it is believed it should read “open surface is larger” and will be examined accordingly.

Additional claims rejected under 35 USC 112 but not addressed are rejected as being dependent on a rejected base claim and failing to further remedy the issue(s).

Allowability of the claims over prior art will be determined once the claims are clear as to what is being claimed.

Response to Arguments
Applicant's arguments filed November 28, 2022 have been fully considered but they are not persuasive. Applicant has made no arguments as to why the rejections are overcome, simply pointed to passages in the Specification that vaguely cover the limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/           Primary Examiner, Art Unit 3635